   Case 2:20-cr-00560-CCC Document 17 Filed 03/16/21 Page 1 of 1 PageID: 49

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 20-CR-560 (CCC)
                               *
ANTWYNE WALKER                 *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
            FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

 1. COVID-19 pandemic, 2. Inability to conduct in-person proceeding for indefinite period, 3.
 Efficiently proceeding with Defendant's case; and 4. Consent of Defendant.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:     3/16/2021
                                                                   Honorable Claire C. Cecchi
                                                                   United States District Judge
